United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                        UNITED STATES COURT OF APPEALS             March 26, 2004
                                 FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk
                                 No. 03-50249
                               Summary Calendar


                          UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                      versus

                           GILBERTO DAVID BALDERAS,

                                                      Defendant-Appellant.


              Appeal from the United States District Court
                    for the Western District of Texas
                           (DR-02-CR-113-1-WWJ)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

      Gilberto David Balderas appeals his jury trial convictions for

two       counts   of     harboring    illegal    aliens   (8     U.S.C.      §

1324(a)(1)(A)(iii)) and for one count of conspiracy to harbor

illegal aliens (8 U.S.C. § 1324(a)(1)(A)(v)(I)). Balderas contends

that the evidence was insufficient to support his convictions

because it proved, at most, that he provided illegal aliens with

temporary shelter. Because Balderas did not move for a judgment of

acquittal at the close of the evidence, our review is limited to


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
determining whether there was a “manifest miscarriage of justice”.

See United States v. Johnson, 87 F.3d 133, 136 (5th Cir. 1996),

cert. denied, 520 U.S. 1192 (1997).

     An individual violates 8 U.S.C. § 1324(a)(1)(A)(iii) if he

knowingly “conceals, harbors, or shields from detection” an illegal

alien.   Because affording shelter to an illegal alien is conduct

which by its nature tends to substantially facilitate the alien’s

remaining in the United States illegally, providing shelter to

illegal aliens constitutes harboring illegal aliens under 8 U.S.C.

§ 1324(a)(1)(A)(iii).   See United States v. Cantu, 557 F.2d 1173,

1180 (5th Cir. 1977), cert. denied, 434 U.S. 1063 (1978); see also

United States v. Acosta De Evans, 531 F.2d 428, 430 (9th Cir.),

cert. denied, 429 U.S. 836 (1976); United States v. Lopez, 521 F.2d

437, 440 (2d Cir.), cert. denied, 423 U.S. 995 (1975).

     There was no manifest miscarriage of justice, because the

record is not “devoid of evidence” pointing to Balderas’ guilt nor

is the evidence so tenuous that Balderas’ convictions are shocking.

See United States v. Laury, 49 F.3d 145, 151 (5th Cir.), cert.

denied, 516 U.S. 857 (1995). For example, there was evidence that:

next to Balderas’ residence was a red light that could function as

a signal to aliens; Balderas’ wife let a group of aliens into their

home; she informed Balderas that there were illegal aliens staying

there; and he told her he did not care.

                                                         AFFIRMED

                                2